—Appeal from order, Family Court, New York County (Sheldon Rand, J.), entered May 19, 1995, which granted the application of petitioner, Commissioner of Social Services, to withdraw its petition, seeking review of the foster care status of appellant’s daughter, Estelle, and discontinued foster care for Estelle, unanimously dismissed, without costs, as moot.
In light of the circumstance that Estelle G., the subject of this foster care review proceeding, has, since entry of the order appealed from, passed her 18th birthday, Family Court no longer has jurisdiction in this matter (Social Services Law § 392 [1] [b]), and the instant appeal is therefore rendered moot. In any event, Estelle G.’s course of conduct would have made a hearing in the Family Court an exercise in futility. We also note that children between the ages of eighteen and twenty-one years are not without remedies if they are entitled to foster care funding (see, Matter of Matthew G., 184 AD2d 323). Concur — Sullivan, J. P., Ellerin, Nardelli, Rubin and Mazzarelli, JJ.